          Case 2:21-cv-00179-MV-GBW Document 21 Filed 06/14/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

ISAAC LEGARETTA, ANTHONY
ZOCCOLI and JOHN or JANE DOES 1-20,

                    Plaintiff,

v.                                                                           No. 2:21-cv-00179-MV-GBW

FERNANDO MACIAS, Dona Ana County
Manager, DIRECTOR BRYAN BAKER, an
Official with the Dona Ana County Detention
Center, CAPTAIN BEN MENDOZA, an official
with the Dona Ana County Detention Center,
CAPTAIN JOSHUA FLEMING, an official with
the Dona Ana County Detention Center, COUNTY
OF DONA ANA and JOHN or JANE DOES 1-20,

                    Defendants.

                              NOTICE OF SUPPLEMENTAL AUTHORITY

           COME NOW Defendants Macias, Baker, Mendoza, Fleming, and County of Dona Ana1,

by and through undersigned counsel, and hereby provide this notice of supplemental authority. On

June 12, 2021, the federal court for the Southern District of Texas dismissed a claim, challenging

a mandatory vaccination policy, where plaintiffs made analogous arguments to the case at bar. The

Order is persuasive authority in support of the arguments made in defendants Motion to Dismiss

in Lieu of an Answer [Doc. 20]; the Order is attached hereto as Exhibit A and may also be found

at the following hyperlink:

           Jennifer Bridges, et al. v. The Methodist Hospital D/B/A The Methodist Hospital System,

S.D. Tex. 4:21-cv-01774 (June 12, 2021).




1
    Subject to the limitations described in defendants’ motion to dismiss.
       Case 2:21-cv-00179-MV-GBW Document 21 Filed 06/14/21 Page 2 of 2




                                                Respectfully submitted:

                                                NEW MEXICO ASSOCIATION OF COUNTIES

                                                /s/ Brandon Huss
                                                BRANDON HUSS
                                                DAVID A. ROMAN
                                                111 Lomas Blvd. Ste. 424
                                                Albuquerque, New Mexico 87102
                                                (505) 820-8116
                                                Attorneys for Defendants Macias, Baker, Mendoza,
                                                Fleming, and County


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2021, I filed the foregoing pleading electronically through

the CM/ECF system, which caused all counsel of record to be served electronically, as more fully

reflected on the Notice of Electronic Filing.

/s/ Brandon Huss
BRANDON HUSS




                                                   2
